Exhibit 10.2

AGREEMENT
OF
TERMINATION

AGREEMENT OF TERMINATION, made this 13th day of March 2007 (the “Agreement”), by
and between FermaVir Pharmaceuticals, Inc. (“FermaVir”),  FermaVir Research,
Inc., (“FermaVir Research” and together with FermaVir, the “Company”),  Chris
McGuigan, Erik DeClercq and Jan Balzarini (collectively, the “Shareholders”). 
The Company and the Shareholders collectively shall be referred to as the
“Parties.”

WHEREAS, the Parties hereto entered into a Technology Acquisition Agreement
dated as of March 16, 2006 (the “Technology Acquisition Agreement”), which,
among other things, contains certain rights, obligations, and duties of the
Parties; and

WHEREAS, the Parties desire to mutually terminate the Technology Acquisition
Agreement;

NOW THEREFORE, in consideration of the mutual covenants and other good and
valuable considerations hereinafter contained, the Parties agree as follows:

1.                                       Recitals.  The above recitals are
incorporated into this Agreement.

2.                                      Mutual Termination of the Technology
Acquisition Agreement.  The Technology Acquisition Agreement is hereby
terminated so as to be rendered null and void and of no further force and
effect, and the Parties (and their assignees) are hereby relieved of all of
their respective obligations thereunder.

3.                                       Mutual Consent.  The Parties hereto,
and each of them, do hereby: (i) acknowledge that they have reviewed or caused
to be reviewed the Technology Acquisition Agreement; (ii) acknowledge that they
have reviewed or caused to be reviewed this Agreement; and (iii) unconditionally
consent to the termination of the Technology Acquisition Agreement.

5.                                       Merger.  All understandings and
agreements heretofore had between the Parties, except as set forth herein, are
null and voice and of no force and effect.

6.                                       Duplicate Originals; Counterparts. 
This Agreement may be executed in any number of duplicate originals and each
duplicate original shall be deemed to be an original.  This Agreement may be
executed in several counterparts, each of which counterparts shall be deemed an
original instrument and all of which together shall constitute a single
agreement.

7.                                       Governing Law.  This Agreement shall be
interpreted and the rights and liabilities of the Parties determined in
accordance with the laws of the State of New York, excluding its conflict of
laws rules.


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement of
Termination as of the day and year first written above.

 

FERMAVIR PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey W. Henson

 

 

 

 

Name: Geoffrey W. Henson

 

 

 

Title:Chief Executive Officer

 

 

 

 

 

 

 

 

FERMAVIR RESEARCH, INC.

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey W. Henson

 

 

 

 

Name: Geoffrey W. Henson

 

 

 

Title:President

 

 

 

 

 

 

 

 

SHAREHOLDERS

 

 

 

 

 

 

 

 

/s/ Chris McGuigan

 

 

 

Chris McGuigan

 

 

 

 

 

 

 

 

/s/ Erik DeClercq

 

 

 

Erik DeClercq

 

 

 

 

 

 

 

 

/s/ Jan Balzarini

 

 

 

Jan Balzarini

 

2


--------------------------------------------------------------------------------